Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, line 2, “an error correction code generation circuit suitable for generating  an M-bit error correction code...” a positive term should be used.  For a suggestion, it should be changed to “an error correction code generation circuit 
	Line 7, “the error correction code” should be changed to “the M-bit error correction code”;
Line 8, “an error correction circuit suitable for correcting errors…” a positive term should be used.  For a suggestion, it should be changed to “an error correction circuit 
Line 14,  “wherein a message part of the check matrix includes N group indicators distinguishing the N data groups and N parts of bit indicators each of which distinguishes the K-bit data in a corresponding one of the N data groups” it is not clear because the wherein clause 
Lines 18-20, “wherein a hamming distance between the group indicators respectively corresponding to neighboring data groups among the N group indicators is 1 or M/2” it is not clear because the wherein clause should be a statement of what already mentioned above, and “the group indicators” should be changed to “the N group indicators”.  Appropriate correction and/or clarification are required.

As per claims 6, 12 and 17, these claims are rejected based on the similarity and/or same features as mentioned in claim 1.  Appropriate correction and/or clarification are required.

As per claims 2-5, 7-11 and 13-16, these claims are rejected because they depend on and/or have the same features as mentioned in the rejected based claim.  
In addition, claims 2, 7 and 13, line 3, “the cell region” should be changed to “the N+1 cell regions”.  Appropriate correction and/or clarification are required.

				References Cited by Examiner
	2016/0048425 (Kim et al), disclose a memory device including: an error correction code (ECC) cell array; an ECC engine configured to receive write data to be written to a memory cell array and generate internal parity bits for the write data; and an ECC select unit configured to receive the internal parity bits and external parity bits and, in response to a first level of a control signal, store the internal parity bits in the ECC cell array and, in response to a second level of the control signal store the external parity bits in the ECC cell array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111